                                            Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BILLY G. TERRY,
                                  11                                                        Case No. 20-07859 BLF (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF DISMISSAL WITH
Northern District of California




                                                                                            LEAVE TO AMEND
 United States District Court




                                  13              v.

                                  14
                                         DARYL L. DORSEY, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison staff at San Quentin State Prison (“SQSP”). Dkt. No. 1.
                                  20   Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  21   order.
                                  22                                                 DISCUSSION
                                  23   A.       Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                            Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 2 of 6




                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims that on August 12, 2019, Defendant Deyoung at SQSP authored an
                                   9   RVR report at the direction of Defendant Franco and “orchestrated” by Defendant Dorsey.
                                  10   Dkt. No. 1 at 3. Plaintiff claims that Rony Ortiz, whom he claims is his “LGBT inmate
                                  11   partner,” was coerced to claim rape by oral copulation by five inmates, apparently
                                  12   including Plaintiff. Id. Plaintiff claims Defendants conspired together to violate his civil
Northern District of California
 United States District Court




                                  13   rights and that of his partner, Mr. Ortiz. Id. Plaintiff claims that the Defendants
                                  14   participated in making the fraudulent claims “to abuse the PREA federal funding
                                  15   program,” and to use the PREA to retaliate “for a removal of staff sexual misconduct.” Id.
                                  16   Plaintiff also claims defamation of character. Id. Lastly, Plaintiff claims Defendants Prada
                                  17   and Feston conspired to convict him of the RVR before he was found guilty of the charge.
                                  18   Id. Plaintiff seeks a reversal of the oral copulation charge and damages.
                                  19          1.     Claim Based on the “PREA”
                                  20          Plaintiff’s allegations are insufficient to state a cognizable claim based on his
                                  21   allegation that Defendants acted “to abuse the PREA federal funding program.” First of
                                  22   all, he does not explain to what that acronym refers. If he is referring to the Prison Rape
                                  23   Elimination Act (“Act”), it is unclear how the Defendants are “abusing” the Act to violate
                                  24   Plaintiff’s civil rights. He also refers generally to “civil rights” without any explanation as
                                  25   to what constitutional rights were violated. Plaintiff will be granted leave to amend to
                                  26   attempt to state sufficient facts to satisfy the two elements for a § 1983 claim based on his
                                  27   references to the “PREA.” However, Plaintiff is advised that if by “PREA” he is referring
                                  28                                                  2
                                           Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 3 of 6




                                   1   to the Prison Rape Elimination Act, this Act has not been found to establish a private cause
                                   2   of action, even for allegations of prison rape. See Krieg v. Steele, 599 F. App'x 231 (5th
                                   3   Cir. 2015) (collecting cases); Tenney v. Baldwin, 2016 WL 2755171, at *3 (S. D. Ill. 2016)
                                   4   (“the Court finds that the PREA does not create a private cause of action”); De’Lonta v.
                                   5   Clarke, 2012 WL 4458648, at *3 (W.D. Va. Sept. 11, 2012) (“Nothing in the PREA
                                   6   suggests that Congress intended to create a private right of action for inmates to sue...
                                   7   officials for noncompliance with the Act”). Accordingly, any claim based on the Prison
                                   8   Rape Elimination Act will be dismissed for failure to state a claim for relief.
                                   9          2.      Retaliation
                                  10          Plaintiff also indicates that Defendants acted in retaliation “for a removal of staff
                                  11   sexual misconduct.” “Within the prison context, a viable claim of First Amendment
                                  12   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse
Northern District of California
 United States District Court




                                  13   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such
                                  14   action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
                                  15   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
                                  16   559, 567-68 (9th Cir. 2005) (footnote omitted). Plaintiff’s allegations are insufficient to
                                  17   establish all five of these elements to state a retaliation claim. For example, even if the
                                  18   Court liberally construes the allegations as establishing the first, second and third elements,
                                  19   i.e., Defendants took adverse action by writing up a false RVR report because Plaintiff
                                  20   filed a complaint alleging sexual misconduct against staff, Plaintiff makes no allegations
                                  21   with respect to the fourth and fifth elements, i.e., that their actions chilled the exercise of
                                  22   his First Amendment rights and did not reasonably advance a legitimate correctional goal.
                                  23   Accordingly, he shall be granted leave to amend to attempt to allege sufficient facts to state
                                  24   a retaliation claim. Plaintiff should also describe in more detail the “staff sexual
                                  25   misconduct” allegation to explain why specific Defendants would be motivated to retaliate
                                  26   against Plaintiff.
                                  27          In preparing an amended complaint, Plaintiff should keep the following principles
                                  28                                                   3
                                           Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 4 of 6




                                   1   in mind. Liability may be imposed on an individual defendant under § 1983 only if
                                   2   Plaintiff can show that the defendant proximately caused the deprivation of a federally
                                   3   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of
                                   4   Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                   5   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   6   participates in another’s affirmative act or omits to perform an act which he is legally
                                   7   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                   8   F.2d at 633.
                                   9          3.      Disciplinary Proceedings
                                  10          Plaintiff appears to be challenging a disciplinary action finding him guilty of oral
                                  11   copulation which he claims are “fraudulent claims” and should be reversed.
                                  12          Prisoners retain their right to due process subject to the restrictions imposed by the
Northern District of California
 United States District Court




                                  13   nature of the penal system. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Thus
                                  14   although prison disciplinary proceedings are not part of a criminal prosecution and the full
                                  15   panoply of rights due a defendant in such proceedings does not apply, where serious rules
                                  16   violations are alleged and the sanctions to be applied implicate state statutes or regulations
                                  17   which narrowly restrict the power of prison officials to impose the sanctions and the
                                  18   sanctions are severe, the Due Process Clause requires certain minimum procedural
                                  19   protections. See id. at 556-57, 571-72 n.19. The placement of a California prisoner in
                                  20   isolation or segregation, or the assessment of good-time credits against him, as a result of
                                  21   disciplinary proceedings, for example, is subject to Wolff’s procedural protections1 if (1)
                                  22
                                       1
                                  23     Wolff established five procedural requirements. First, “written notice of the charges must
                                       be given to the disciplinary-action defendant in order to inform him of the charges and to
                                  24   enable him to marshal the facts and prepare a defense.” Wolff, 418 U.S. at 564. Second,
                                       “at least a brief period of time after the notice, no less than 24 hours, should be allowed to
                                  25   the inmate to prepare for the appearance before the [disciplinary committee].” Id. Third,
                                       “there must be a 'written statement by the factfinders as to the evidence relied on and
                                  26   reasons' for the disciplinary action.” Id. (quoting Morrissey v. Brewer, 408 U.S. 471, 489
                                       (1972)). Fourth, “the inmate facing disciplinary proceedings should be allowed to call
                                  27   witnesses and present documentary evidence in his defense when permitting him to do so
                                       will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.
                                  28                                                 4
                                           Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 5 of 6




                                   1   state statutes or regulations narrowly restrict the power of prison officials to impose the
                                   2   deprivation, and (2) the liberty in question is one of “real substance.” See Sandin v.
                                   3   Conner, 515 U.S. 472, 477-87 (1995).
                                   4          Plaintiff’s allegations are insufficient to state a due process claim because he does
                                   5   not describe what sanctions he received as a result of the guilty finding nor does he allege
                                   6   that he was deprived of any of the minimal procedural protections under Wolff.
                                   7   Accordingly, he shall be granted leave to amend this claim to allege sufficient facts to state
                                   8   a due process claim. However, Plaintiff is advised that if he was assessed loss of good
                                   9   time credits as a result of disciplinary proceedings such that a success on the claim would
                                  10   involve reinstatement of the time credits and “necessarily spell speedier release,” he must
                                  11   file the due process claim in a separate habeas action under 28 U.S.C. § 2254. See Skinner
                                  12   v. Switzer, 562 U.S. 521, 525 (2011). Plaintiff shall be provided with a copy of the court’s
Northern District of California
 United States District Court




                                  13   form petition for this purpose. Otherwise, so long as the challenged disciplinary
                                  14   proceeding does not involve the loss of good time credits, he may pursue a due process
                                  15   claim in the instant action.
                                  16          4.     Defamation
                                  17          Lastly, Plaintiff’s claim of defamation of character is not cognizable under § 1983.
                                  18   Defamation alone does not state a constitutional claim, even when done under color of
                                  19   state law. See Paul v. Davis, 424 U.S. 693, 701-710 (1976); Rutledge v. Arizona Board of
                                  20   Regents, 660 F.2d 1345, 1353 (9th Cir. 1981), aff'd sub nom. Kush v. Rutledge, 460 U.S.
                                  21   719 (1983); see also Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981) (no subject
                                  22   matter jurisdiction over claim of slander by police officer because no violation of federal
                                  23   right). Accordingly, Plaintiff’s defamation claim must be dismissed for failure to state a
                                  24

                                  25   Fifth, “[w]here an illiterate inmate is involved . . . or where the complexity of the issues
                                       makes it unlikely that the inmate will be able to collect and present the evidence necessary
                                  26   for an adequate comprehension of the case, he should be free to seek the aid of a fellow
                                       inmate, or . . . to have adequate substitute aid . . . from the staff or from a[n] . . . inmate
                                  27   designated by the staff.” Id. at 570.

                                  28                                                  5
                                             Case 5:20-cv-07859-BLF Document 9 Filed 03/19/21 Page 6 of 6




                                   1   claim for relief.
                                   2                                              CONCLUSION
                                   3             For the foregoing reasons, the Court orders as follows:
                                   4             1.        Plaintiff’s defamation claim is DISMISSED for failure to state a claim for
                                   5   relief.
                                   6             2.        The remainder of Plaintiff’s claims are DISMISSED with leave to amend.
                                   7   Within twenty-eight (28) days of the date this order is filed, Plaintiff shall file an amended
                                   8   complaint to correct the deficiencies described above. The amended complaint must
                                   9   include the caption and civil case number used in this order, Case No. C 20-07859 BLF
                                  10   (PR), and the words “AMENDED COMPLAINT” on the first page. If using the court
                                  11   form complaint, Plaintiff must answer all the questions on the form in order for the action
                                  12   to proceed. The amended complaint supersedes the original, the latter being treated
Northern District of California
 United States District Court




                                  13   thereafter as non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th
                                  14   Cir. 2015). Consequently, claims not included in an amended complaint are no longer
                                  15   claims and defendants not named in an amended complaint are no longer defendants. See
                                  16   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  17             3.        Failure to respond in accordance with this order in the time provided will
                                  18   result in the dismissal of this action without prejudice and without further notice to
                                  19   Plaintiff.
                                  20             4.        The Clerk shall include two copies of the court’s complaint and a copy of
                                  21   the court’s form petition with a copy of this order to Plaintiff.
                                  22             IT IS SO ORDERED.
                                  23   Dated: __March 19, 2021_______                         ________________________
                                                                                              BETH LABSON FREEMAN
                                  24
                                                                                              United States District Judge
                                  25
                                       Order of Dismissal with Leave to Amend
                                  26   PRO-SE\BLF\CR.20\07859Terry_dwlta

                                  27

                                  28                                                      6
